Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. A stayed suspension with the conditions recommended by the board is an appropriate sanction for respondent’s misconduct and will assure that he receives the assistance necessary to treat his alcohol addiction and related dependency problems. See, e.g., Disciplinary Counsel v. Maxwell (1998), 83 Ohio St.3d 7, 697 N.E.2d 597, and Cincinnati Bar Assn. v. Baas (1997), 79 Ohio St.3d 293, 681 N.E.2d 421, where we imposed similar sanctions for misconduct that included violations of DR 1-102(A)(6) and evidence of alcohol abuse. Accordingly, respondent is hereby suspended from the practice of law in Ohio for eighteen months, *40with the entire suspension stayed and respondent placed on probation under the conditions established by the board. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.